DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over IDE (US 2001/0040466) in view of Yano (US 2015/0162400).
For claims 1, 9 and 10, Figure 3A-3B of IDE teaches a control area network (CAN) transceiver/an LVDS system comprising a differential signal transmission circuit, wherein the differential signal transmission circuit comprising: a first output terminal (8); a second output terminal (9) connected to the first output terminal (8) via a load resistor (R1); a high-side transistor (P0) formed of a p-channel MOSFET (P0) and connected between an application terminal of a power supply voltage (HIGH POTENTIAL) and the first output terminal (8); a low-side transistor (N1) formed of an n-channel MOSFET (N1) and connected between an application terminal of a ground potential (GND) and the second output terminal (9); a high-side pre-driver (X0) configured to drive the high-side transistor (P0); a low-side pre-driver (X1) configured to drive the low-side transistor (N1); a first resistance part (DELAY D0 because a circuit must have resistance thereof) connected between an output end of the high-side pre-driver (X0) and a gate of the high-side transistor (P0); and a second resistance part (DELAY D1 
For claim 2, Figure 3A-3B of IDE in the above combination/modification teaches the first resistance part (D0) and the second resistance part (D1) are devices having a same composition (both are DELAY circuits).
For claim 5, because the structure of the claim is fully met, so it is seen that the condition RP.Cgd_p ≈ RN.Cgd_n   where RP is a resistance value of the first resistance part, RN is a resistance value of the second resistance part, Cgd p is gate-drain capacitance of the high-side transistor, and Cgd_n is gate-drain capacitance of the low -side transistor.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over IDE (US 2001/0040466) in view of Yano (US 2015/0162400), and further in view of Kohno (USP 6,347,047).
For claim 3, each of Figures 3A-3B of IDE in the above combination/modification teaches a differential signal transmission circuit comprising all the limitations of this claim except for the first resistance part and the second resistance part are polysilicon resistors.  However, Figures 6D of Kohno each teaches a delay circuit (312) formed by the polysilicon resistors (Col. 5, lines 16-19).  Therefore it would have been obvious to one having ordinary skilled in the art at the time before the invention was effectively filed to modify the above the above combination/modification differential signal transmission circuit (Figures 3A-3B of IDE and Yano) by using specific delay circuit (312 in Figure 6D of Kohno) for the broad delay circuits (D0 and D1 in Figures 3A-3B of IDE) for the purpose easily integrated the circuitry because it is old and well known that polysilicon resistors are widely used in integrated circuits.  Thus, this combination/modification meets all the limitations of claim 3.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over IDE (US 2001/0040466) in view of Yano (US 2015/0162400) and Kohno (USP 6,347,047), and further in view of Yuan (US 2016/0155547).
For claim 4, the combination/modification of IDE, Yano, and Kohno as discussed in claim 3 above teaches the first resistance part (312 in Figure 6D of Kohno that replaces DELAY D0 in Figure 3A-3B of IDE) comprising a first resistor (the left “R” that is connected CEB) and a second resistor (the right “R” that is connected CEB2); the second resistance part (312 in Figure 6D of Kohno that replaces DELAY D1 in Figure 3A-3B of IDE) comprising a first resistor (the left “R” that is connected CEB) and a second resistor (the right “R” that is connected CEB2).  .
Response to Arguments
Applicant’s arguments filed on 9/24/21 have been considered but are moot in view of the new ground of rejection(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842